IN THE COURT OF APPEALS OF IOWA

                                     No. 20-0882
                              Filed September 23, 2020


IN THE INTEREST OF N.M.,
Minor Child,

M.T., Mother,
       Appellant,

K.M., Father,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Mahaska County, Rose Anne

Mefford, District Associate Judge.



          The mother and biological father of the child separately appeal the

termination of their parental rights. AFFIRMED ON BOTH APPEALS.



          Eric J. Palmer of Palmer Law Office, Oskaloosa, for appellant mother.

          Patrick J. Mahaffey of Mahaffey Law Office, Montezuma, for appellant

father.

          Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

          Denise McKelvie Gonyea, Grinnell, attorney and guardian ad litem for minor

child.



          Considered by Bower, C.J., and May and Ahlers, JJ.
                                         2


AHLERS, Judge.

       N.M. was born in January 2019 and removed from the parents’ care at the

age of three months. Prior to removal, the child had been dropped at least twice,

deprived of food to the point of being re-hospitalized, and otherwise largely ignored

by the parents. Fast-forwarding approximately nine months after removal to the

termination-of-parental-rights hearing, the child had never been returned to the

care of the parents and the parents had not progressed past supervised visits. The

juvenile court terminated the parental rights of the mother, the biological father,

and the legally established father (the mother’s husband). Only the mother and

biological father appeal.1

       Our review of a termination-of-parental-rights proceeding is de novo. In re

A.S., 906 N.W.2d 467, 472 (Iowa 2018). On de novo review, we are not bound by

the juvenile court’s factual findings, but we ‘give them weight, especially in

assessing the credibility of witnesses.’” Id. (quoting In re A.M., 843 N.W.2d 100,

110 (Iowa 2014)).

       Review of termination-of-parental-rights proceedings under Iowa Code

chapter 232 (2019) follows a three-step analysis: (1) determine whether any

ground for termination under section 232.116(1) has been established; (2)

determine whether the best-interest-of-the-child framework set forth in section

232.116(2) supports termination of parental rights; and (3) “consider whether any




1 Because the legally established father did not appeal, we have little need to
address him in this opinion. When we refer to “the parents” in this ruling, we are
referring to the mother and the biological father. When we refer to the legally-
established father, we refer to him as such.
                                          3


exceptions in section 232.116(3) apply to preclude termination of parental rights.”

In re M.W., 876 N.W.2d 212, 219–20 (Iowa 2016).

       From what we can glean from the petitions on appeal,2 the parents are

challenging one element of the statutory grounds for termination (step 1) and the

determination that termination is in the child’s best interest (step 2). To the extent

any other challenges were intended to be asserted, we deem the issues waived

for failure to adequately identify or argue the issues. See Soo Line R.R. Co. v.

Iowa Dep’t of Transp., 521 N.W.2d 685, 691 (Iowa 1994) (holding “random mention

of an issue, without elaboration or supportive authority, is insufficient to raise the

issue for” appellate consideration); see also In re C.B., 611 N.W.2d 489, 492 (Iowa

2000) (“A broad, all encompassing argument is insufficient to identify error in cases

of de novo review.”).

       The parental rights of both parents were terminated pursuant to Iowa Code

section 232.116(1)(h), which requires proof of the following:

              (1) The child is three years of age or younger.
              (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,

2  We express some uncertainty as to the issues presented because of the nature
of the petitions filed. Each petition listed only one issue. However, either in the
heading identifying the issue or in the body of the argument that followed, each
party blended multiple concepts, causing uncertainty as to the issues the party
desired us to address. We recognize the expedited time deadlines and truncated
procedures for appeals in termination-of-parental-rights cases create challenges
for the attorneys. See In re C.M., 652 N.W.2d 204, 208–09 (Iowa 2002)
(discussing the expedited procedure for termination appeals). We endeavor to
accommodate the attorneys in light of those challenges by giving them the benefit
of the doubt when determining the issues presented. Nevertheless, it would assist
us, and decrease the likelihood of a misunderstanding as to the issues presented,
if an appealing party separately identified and argued each issue presented, even
if additionally identified issues involve arguing many of the same facts.
                                          4


       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that the child
       cannot be returned to the custody of the child’s parents as provided
       in section 232.102 at the present time.

       The parents challenge only the fourth element, claiming the child could have

been returned to their care at the time of the termination hearing. See In re D.W.,

791 N.W.2d 703, 707 (Iowa 2010) (interpreting the statutory language “at the

present time” to mean “at the time of the termination hearing”). However, neither

parent points to any evidence that supports their claims. Instead, they argue they

have been making some progress, are participating in most of the services offered,

and should have been given more time to succeed. Consistent with their blending

of issues in their petitions on appeal as mentioned earlier, this appears to be a

blending of the arguments on the statutory grounds and best-interest issues.

       As to the statutory grounds issue, the parents’ argument does not advance

their cause. Whether the parents were making progress or could have succeeded

at some future time does not negate the juvenile court’s determination that the

child could not be returned to the care of either parent at the time of the termination

hearing. In fact, it is an acknowledgment of the correctness of the juvenile court’s

finding. On our de novo review, we agree with the juvenile court that the child

could not be returned to either parent at the time of the termination hearing, so the

statutory grounds for termination were satisfied.

       Turning to each parent’s argument that termination of their respective rights

is not in the child’s best interest, we consider the parents’ claims that they had

done much of what had been asked of them and had made some progress,

transportation issues caused by their lack of means formed the primary reason for
                                         5


their shortcomings, and it is not in the child’s best interest to “rush” termination.

We find these arguments unpersuasive.

       When evaluating whether termination is in a child’s best interest, we “give

primary consideration to the child’s safety, to the best placement for furthering the

long-term nurturing and growth of the child, and to the physical, mental, and

emotional condition and needs of the child.” Iowa Code § 232.116(2). And “[i]t is

well-settled law that we cannot deprive a child of permanency after the State has

proved a ground for termination under section 232.116(1) by hoping someday a

parent will learn to be a parent and be able to provide a stable home for the child.”

In re P.L., 778 N.W.2d 33, 41 (Iowa 2010).

       Contrary to the parents’ assertions, this was not a “rush” to termination. “We

have repeatedly followed the principle that the statutory time line must be followed

and children should not be forced to wait for their parent to grow up.” In re N.F.,

579 N.W.2d 338, 341 (Iowa Ct. App. 1998). The parents were given more than

the six-month time frame provided for in section 232.116(1)(h)(3) to participate in

services and demonstrate the ability to parent without supervision. Neither parent

has done that.

       This child was repeatedly underfed and put in harm’s way due to

undernourishment while in the parents’ care, even during a time when the parents

were being intensely supervised and assisted. The parents did not implement

suggestions for improved parenting, even on such basic ideas as properly clothing

the child and keeping unnecessary items out of the child’s crib. The parents

developed no meaningful bond with the child, with the father frequently refusing to

hold the child because he did not want to “spoil” her.
                                             6


       As for living arrangements, the house in which the parents lived at the

beginning of the Iowa Department of Human Services (DHS) involvement was a

scene of chaos, with multiple other adults, their children, and animals living in the

home, generating a commensurate level of noise and animal filth. When the

parents moved to get a “fresh start,” they allowed the legally established father to

live in the same house, even though the mother admitted knowing the legally

established father was not suitable for being around the child because of mental-

health and substance-abuse problems.

       The police were called after the biological father made sexual comments to

a ten-year-old child visiting the home, referencing the child’s menstruation and his

desire to watch pornography with her. The father has a previous child abuse

assessment for sexual abuse.

       Both parents have mental-health issues, which they have not addressed.

They acknowledged having a plan to hide the child to keep the DHS from taking

her.

       In light of the above-described circumstances, the parents’ claim that

transportation issues stemming from their limited means are the root of their

problems is far from persuasive. The parents have been given an abundance of

services to assist them in improving their parenting but have been unable to

demonstrate an ability to do so.          This inability to do so was not caused by

transportation limitations.

       We agree with the juvenile court that termination of the parents’ parental

rights is in the child’s best interest.

       AFFIRMED ON BOTH APPEALS.